 

Exhibit 10.36

 

Our non-employee directors are compensated in accordance with the following
policy:

Each non-employee director receives an annual base cash retainer of $35,000 for
such service, to be paid quarterly. In addition, the chairman of the Board
receives an additional annual base cash retainer of $28,000, to be paid
quarterly.

In addition, each member of a committee receives compensation for service on a
committee as follows:

 

a.

The chairperson of the Audit Committee receives an annual cash retainer of
$15,000 for this service, paid quarterly, and each of the other members of the
Audit Committee receives an annual cash retainer of $7,500, paid quarterly.

 

b.

The chairperson of the Compensation Committee receives an annual cash retainer
of $11,000 for this service, paid quarterly, and each of the other members of
the Compensation Committee receive an annual cash retainer of $5,500, paid
quarterly.

 

c.

The chairperson of the Nominating and Corporate Governance Committee receive an
annual cash retainer of $7,500 for this service, paid quarterly, and each of the
other members of the Nominating and Corporate Governance Committee receive an
annual cash retainer of $3,750, paid quarterly.

The Board has established our non-employee director compensation policy with
respect to equity grants to provide that each year on the first business day
following the company’s annual meeting of stockholders, each non-employee
director will automatically be granted an option to purchase 45,000 shares of
the company’s common stock.  These annual grants will have an exercise price per
share equal to the fair market value of a share of common stock on the date of
grant and will vest in full on the one-year anniversary of the grant date,
provided that the non-employee director is providing continuous services on the
applicable vesting date. If a new board member joins the Board, the director
will be granted an initial option to purchase 70,000 shares. Initial option
grants to new board members will have an exercise price per share equal to the
fair market value of a share of common stock on the date of grant and will vest
over three years following the date of grant, with one-third of the options
vesting on the first anniversary of the date of grant and the balance vesting
equally monthly over the remaining two-year period.

In addition, each non-employee director may elect to receive nonstatutory stock
options in lieu of all or a portion of the cash compensation to which the
non-employee director would otherwise be entitled to, as described above. Each
non-employee director shall make their election prior to the period in which the
compensation is to be earned. For each non-employee director electing to receive
a nonstatutory stock option in lieu of such cash compensation, the date on which
the nonstatutory stock options will be granted will be the date on which the
cash compensation would otherwise have been earned, which is generally the first
business day of each fiscal quarterly period, and the number of shares
underlying such stock option will be determined by (i) dividing the cash
compensation that the non-employee director elects to forgo in exchange for such
nonstatutory stock options by 0.65, and (ii) dividing the result by the fair
market value of a share of common stock on the date of grant. Each nonstatutory
stock option granted in lieu of cash compensation pursuant to a non-employee
director’s election will be 100% vested on the date of grant. After a
non-employee director has elected to receive nonstatutory stock options in lieu
of cash

 

--------------------------------------------------------------------------------

 

compensation, the option grants made to that non-employee director are awarded
automatically pursuant to the previously described policy and no further action
is required by the company’s Board.

 